Citation Nr: 0028414	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  95-22 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to vocational rehabilitation subsistence 
allowance under the provisions of Chapter 31, Title 38, 
United States Code.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from December 1973 to February 
1975.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a January 1995 rating decision of the 
Detroit, Michigan, Regional Office (RO) which denied 
entitlement to vocational rehabilitation subsistence 
allowance.  The Board also denied this claim in a decision of 
June 1998.  This decision was appealed to the United States 
Court of Appeals for Veterans Claims (Court) which issued a 
memorandum decision on this matter in August 1999.  The Court 
vacated the Board's June 1998 decision and remanded the claim 
for further development by the VA.  


REMAND

In its June 1998 decision, the Board discussed the veteran's 
contention of a pending claim for service connection for a 
psychiatric disability.  At the time of the Board's decision, 
the RO had issued a rating decision in November 1997 that 
determined the veteran had failed to submit the requisite new 
and material evidence required to reopen a claim for service 
connection for a psychiatric disability.  It was the Board's 
determination that this issue was not properly before it as 
the veteran had failed to timely appeal the November 1997 
rating decision.  The Board then proceeded to adjudicate the 
issue of entitlement to vocational rehabilitation subsistence 
allowance under Chapter 31 of the U. S. Code.  A review of 
the claims file indicates that subsequent to the Board's 
decision a timely notice of disagreement (NOD) on the claim 
to reopen was submitted by the veteran in August 1998.

The veteran appealed the Board's denial of vocational 
rehabilitation subsistence allowance to the Court.  In the 
Court's memorandum decision of August 1999, it was held that 
the veteran had in fact filed a timely NOD in January 1995 to 
a RO letter of December 1994 that informed him the requisite 
new and material evidence to reopen a claim for service 
connection for a psychiatric disability had not been 
submitted.  The Court determined that this claim has remained 
open since that time.  It also found that the new and 
material evidence claim was inextricably intertwined with the 
issue of entitlement to a vocational rehabilitation 
subsistence allowance.  See Henderson v. West, 12 Vet. App. 
11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Therefore, the Board's June 1998 decision was 
vacated and the case was remanded so that the RO could issue 
a statement of the case (SOC) regarding the new and material 
evidence claim.  This will protect the veteran's due process 
rights by affording him with an opportunity to file a timely 
substantive appeal to instigate Board review of both issues.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

Based on the Court's instructions of August 1999, the RO 
should issue the veteran a SOC regarding its December 1994 
determination not to reopen a claim for service connection 
for a psychiatric disability.  He should also be informed of 
the importance of submitting a timely substantive appeal in 
order to obtain Board review of this issue.  The Board takes 
this opportunity to place the veteran on notice that his 
failure to submit a timely substantive appeal in accordance 
with the provisions of 38 C.F.R. § 20.202 (1999) (a properly 
completed VA Form 9 or correspondence containing the 
necessary information) could result in an adverse decision.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).

Under the circumstances, the undersigned finds that a REMAND 
is warranted in order to comply with the veteran's right to 
due process provided at 38 U.S.C.A. § 7105(d)(1) (West 1991); 
38 C.F.R. §§ 19.29, 19.30 (1999).  The RO should complete the 
following action:

The RO should issue the veteran a SOC 
regarding its determination in December 
1994 that he had failed to submit the 
requisite new and material evidence 
required to reopen his claim for service 
connection for a psychiatric disability.  
He must be informed of the need to file a 
timely substantive appeal to this issue 
in order to obtain appellate review.  If 
a timely substantive appeal is received 
from the veteran, the case should be 
returned to the Board for final 
adjudication, if otherwise in order.  If 
the appropriate period expires without 
the submission of a timely appeal, the 
case should be returned to the Board for 
further action on the issue of 
entitlement to a vocational 
rehabilitation allowance, if otherwise in 
order.

The purpose of this REMAND is to afford due process.  It is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


